___________

                                    No. 95-3586
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Southern District of Iowa.
David Henry Ritcherson,                  *
                                         *         [UNPUBLISHED]
              Appellant.                 *


                                    ___________

                     Submitted:     May 31, 1996

                           Filed:   June 3, 1996
                                    ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     A jury found David Henry Ritcherson guilty of a drug offense, and we
affirmed his conviction and sentence.     United States v. Watts, 950 F.2d 508
(8th Cir. 1991), cert. denied, 503 U.S. 911, 943, 945 (1992).      Ritcherson
then filed this 28 U.S.C. § 2255 motion alleging prior "forfeitures" of
United States currency constituted former jeopardy barring his drug
conviction.    The district court1 denied Ritcherson's motion, and Ritcherson
appeals.


     After de novo review of the record, we conclude Ritcherson's claim
is meritless.     First, there is no evidence showing that any forfeiture
proceeding occurred, or that Ritcherson contested the alleged forfeiture
proceedings.    Second, even assuming the currency




      1
      The Honorable Charles R. Wolle, Chief Judge, United States
District Court for the Southern District of Iowa.
was forfeited, Ritcherson's claim is foreclosed by United States v.
$21,282.00 in U.S. Currency, 47 F.3d 972, 973 (8th Cir. 1995) ("[t]he
forfeiture of proceeds of criminal activity which `simply parts the owner
from the fruits of the criminal activity' does not constitute punishment"
(quoted case omitted)), and by United States v. Clementi, 70 F.3d 997, 999-
1000 (8th Cir. 1995) (rejecting analysis in United States v. $405,089.23
U.S. Currency, 33 F.3d 1210 (9th Cir. 1994), amended on denial of reh'g,
56 F.3d 41 (9th Cir. 1995), cert. granted, 116 S. Ct. 762 (1996), and
extending reasoning in $21,282.00 in U.S. Currency to double jeopardy
analysis).


     Accordingly, the judgment is affirmed.


     A true copy.


             Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-